Exhibit CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE SYMBOL “[***]” HAS BEEN INSERTED IN PLACE OF THE PORTIONS SO OMITTED. CREDIT AGREEMENT dated as of January30, 2009 between COLGAN AIR, INC., Borrower and EXPORT DEVELOPMENT CANADA, Lender Vedder Price P.C. TABLE OF CONTENTS Page Section1. Certain Definitions 1 Section2. Commitments; Borrower’s Notice of Payment Dates; Closing Procedure; Termination Date 1 Section3. Fees 2 Section4. Conditions 3 Section5. The Certificate 6 Section6. Extent of Interest of Lenders 19 Section7. Borrower’s Representations and Warranties 19 Section8. Indemnities 23 Section9. Covenants of the Borrower 30 Section10.Notices32 Section11. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial33 Section12. Invoices and Payment of Expenses 34 Section13. Confidentiality 34 Section14. Miscellaneous35 ScheduleI - Notice and Account Information ScheduleII - Advances ScheduleIII [***] ExhibitA - Form of Funding Notice ExhibitB - Form of Officer’s Certificate ExhibitC - Form of Assignment Agreement ExhibitD - Form of Consent and Agreement AnnexA - Definitions CREDIT AGREEMENT THIS CREDIT AGREEMENT dated as of January30, 2009 (this “Agreement”) is between (i)COLGAN AIR, INC., a Virginia corporation (the “Borrower”) and (ii)EXPORT DEVELOPMENT CANADA, as lender (the “Lender”). W I T N E S S E T H: WHEREAS, concurrently with the execution and delivery of this Agreement, the Borrower and the Lender are entering into the Mortgage and Security Agreement dated as of the date hereof (the “Mortgage”) pursuant to which the Borrower agrees, among other things, that the Loan Certificate issued hereunder and all other obligations hereunder or under any other Operative Document will be secured by the mortgage and security interest created by the Borrower in favor of the Lender. NOW, THEREFORE, in consideration of the mutual agreements herein contained, the parties hereto agree as follows: Section1.Certain Definitions.Except as otherwise defined in this Agreement, including its annexes, schedules and exhibits, terms used herein in capitalized form shall have the meanings attributed thereto in Annex A. Unless the context otherwise requires, any reference herein to any of the Operative Documents refers to such document as it may be modified, amended or supplemented from time to time in accordance with its terms and the terms of each other agreement restricting the modification, amendment or supplement thereof. Section2.Commitments; Borrower’s Notice of Payment Dates; Closing Procedure; Termination Date. 2.1During the Credit Period, the Lender agrees, subject to the terms and conditions of this Agreement, to make a secured loan to the Borrower in respect of each Advance falling during the Credit Period, through a Drawing on Borrowing Dates to be designated pursuant to Section2.2.No such Drawing shall exceed the Maximum Commitment minus the aggregate amount of outstanding Drawings made or to be made by the Lender on or prior to such Borrowing Date (the
